               IN THE UNITED STATES DISTRICT COURT

                   FOR THE DISTRICT OF OREGON


UNITED STATES OF AMERICA,              3:15-cr-00465-BR

          Plaintiff,                    OPINION AND ORDER


v.

JOHN DEWEY WILLS, JR.,

          Defendant.


SCOTT ASPHAUG
Acting United States Attorney
AMY E. POTTER
Assistant United States Attorney
405 E. Eighth Avenue
Suite 2400
Eugene, OR 97401
(541) 465-6771

          Attorneys for Plaintiff

LISA HAY
Federal Public Defender
THOMAS J. HESTER
Assistant Federal Public Defender
101 S.W. Main Street, Suite 1700
Portland, OR 97204
(503) 326-2123

          Attorneys for Defendant

1 - OPINION AND ORDER
BROWN, Senior Judge.

     This matter comes before the Court on Defendant John Dewey

Wills, Jr.’s Motion (#77) For Compassionate Release (Sentence

Reduction).   The Court concludes the record is sufficiently

developed, and, therefore, oral argument would not be helpful to

resolve this Motion.    For the reasons that follow, the Court

DENIES Defendant's Motion.



                             BACKGROUND

     On December 16, 2015, Defendant was charged in an Indictment

with one count of Felon in Possession of a Firearm in violation

of 18 U.S.C. §§ 922(g)(1) and 924(a)(2); one count of Conspiracy

to Distribute and Possess with Intent to Distribute Heroin in

violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(B), and 846; one

count of Attempted Possession with Intent to Distribute Heroin in

violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(C), and 846; one

count of Possession with Intent to Distribute Heroin in violation

of 21 U.S.C. §§ 841(a)(1), (b)(1)(C); one count of Unlawful

Possession of a Short-Barreled Shotgun in violation of 26 U.S.C.

§§ 5861(d) and 5871; and one count of Possession of a Firearm in

Furtherance of a Drug Trafficking Crime in violation of 18 U.S.C.

§ 924(c).

     The government describes the criminal conduct underlying the

Indictment as follows:


2 - OPINION AND ORDER
          In the fall of 2015, the Salem Police Department
          was investigating several people including
          defendant for distributing heroin in the
          community. Defendant was originally a drug
          runner, but when the leader of the conspiracy was
          arrested, he stepped up to take the lead. Police
          eventually arrested defendant during a traffic
          stop and executed a search warrant on his house
          and storage unit. When defendant, a convicted
          felon, was arrested, he had a loaded .357 magnum
          pistol in his waistband. During the search of his
          residence, police located a short-barreled shotgun
          behind the door as well as other firearms,
          ammunition, and drug paraphernalia.

Gov’t Resp. to Def.’s Mot. for Compassionate Release at 1-2

(citations omitted).

     On May 2, 2017, Defendant pled guilty pursuant to a Plea

Agreement to the one count of Possession of a Firearm in

Furtherance of a Drug Trafficking Crime.

     On December 9, 2019, the Court sentenced Defendant to 150

months imprisonment and five years of supervised release.

     On March 31, 2021, Defendant filed a Motion (#77) For

Compassionate Release (Sentence Reduction).   The Court took

Defendant’s Motion under advisement on May 12, 2021.



                           DISCUSSION

     Defendant is currently housed at FCI Terminal Island and has

a projected release date of January 29, 2029.1   Defendant moves

for an order reducing his sentence “by fifteen months to an


     1
       Defendant notes as of March 31, 2021, he had served
approximately 26 percent of his sentence.

3 - OPINION AND ORDER
adjusted term of 135 months in prison” on the ground that he

“suffers from an array of medical conditions that make him

vulnerable to serious illness from COVID-19.”   Def.’s Mot. at

1-2.

I.     FSA Compassionate Release Standards

       “‘[A] judgment of conviction that includes [a sentence of

imprisonment] constitutes a final judgment’ and may not be

modified by a district court except in limited circumstances.”

Dillon v. United States, 560 U.S. 817, 824–25 (2010)(quoting

18 U.S.C. § 3582(b)).   Compassionate release is an exception in

extraordinary cases.

       “For over thirty years, under the original statute, only the

BOP Director could file a § 3582(c)(1)(A) motion for a sentence

reduction on a defendant's behalf.   However, as part of the First

Step Act of 2018, [FSA] Congress amended § 3582(c)(1)(A) to allow

a defendant to seek a reduction directly from the court.”    United

States v. Aruda, No. 20-10245, 2021 WL 1307884, at *2 (9th Cir.

Apr. 8, 2021).   Specifically, the FSA amended 18 U.S.C.

§ 3582(c)(1)(A) to provide:

            [T]he court . . . upon motion of the defendant
            after the defendant has fully exhausted all
            administrative [remedies] or the lapse of 30 days
            from the receipt of such a request by the warden
            of the defendant's facility, whichever is earlier
            may reduce the term of imprisonment . . . after
            considering the factors set forth in section
            3553(a) to the extent that they are applicable, if
            it finds that–


4 - OPINION AND ORDER
               (i) extraordinary and compelling reasons
          warrant such a reduction

                                   * * *

          and that such a reduction is consistent with
          applicable policy statements issued by the
          Sentencing Commission.

FSA, 132 Stat. 5194, Pub. L. No. 115-391 (2018)(emphasis added).

     Congress, however, did not provide any “statutory definition

of ‘extraordinary and compelling reasons.’     Instead, Congress

stated . . . the Sentencing Commission, ‘in promulgating general

policy statements regarding the sentencing modification

provisions in section 3582(c)(1)(A) of title 18, shall describe

what should be considered extraordinary and compelling reasons

for sentence reduction.’”     Aruda, 2021 WL 1307884, at *3.

     Application Note 1 to United States Sentencing Guidelines

(U.S.S.G.) § 1B1.13 sets out the Sentencing Commission’s policy

statement regarding “[r]eduction[s] in [t]erm[s] of

[i]mprisonment Under 18 U.S.C. § 3582(c)(1)(A)” as follows:

           1.   Extraordinary and Compelling Reasons.-
                . . . extraordinary and compelling reasons
                exist under any of the circumstances set
                forth below:

                (A) Medical Condition of the Defendant.--

                                      * * *

                     (ii) The defendant is--

                            (I) suffering from a serious
                            physical or medical condition,

                                      * * *

5 - OPINION AND ORDER
                 that substantially diminishes the ability of
                 the defendant to provide self-care within the
                 environment of a correctional facility and
                 from which he . . . is not expected to
                 recover.

That policy statement also requires the court to consider whether

the defendant is “a danger to the safety of any other person or

to the community, as provided in 18 U.S.C. § 3142(g)” when a

defendant satisfies the requirements of § 1B1.13(1).   U.S.S.G.

§ 1B1.13(2).   The Sentencing Commission, however, “has not

updated § 1B1.13 since the [FSA] amended § 3582(c)(1)(A).     The

current version of § 1B1.13 refers only to motions filed by the

BOP Director, and does not reference motions filed by a defendant

as now allowed under § 3582(c)(1)(A).”    Aruda, 2021 WL 1307884,

at *3.

     After the FSA amended § 3582(c)(1)(A) district courts across

the country were split on whether § 1B1.13(1) was an “applicable

policy statement[] issued by the Sentencing Commission” as to

motions for compassionate release filed by defendants rather than

by the BOP.    The Ninth Circuit addressed this split in Aruda

noting:

          (1) the text of § 3582(c)(1)(A) . . . only
          requires courts to consider “applicable” policy
          statements by the Sentencing Commission; (2) the
          text of U.S.S.G. § 1B1.13, . . . begins “[u]pon
          motion of the Director of the Bureau of Prisons”;
          (3) the text of Application Note 4 to § 1B1.13,
          . . . states . . . “[a] reduction under this
          policy statement may be granted only upon motion
          by the Director of the Bureau of Prisons pursuant
          to 18 U.S.C. § 3582(c)(1)(A)”; (4) the text of

6 - OPINION AND ORDER
          Application Note 1(D) to § 1B1.13 . . . is a
          catch-all provision allowing only the “Director of
          the Bureau of Prisons” to determine “other”
          extraordinary and compelling reasons; and (5) the
          legislative history of the First Step Act's
          compassionate-release amendment . . . sought to
          expand and expedite compassionate-release motions
          because they had seldom been brought by the BOP.

Aruda, 2021 WL 1307884, at *4 (citations omitted).    Ultimately

the Ninth Circuit concluded “the Sentencing Commission has not

yet issued a policy statement applicable to § 3582(c)(1)(A)

motions filed by a defendant,” and, therefore, “the current

version of U.S.S.G. § 1B1.13 is not an ‘applicable policy

statement[ ]’ for 18 U.S.C. § 3582(c)(1)(A) motions filed by a

defendant.”   Id.   The Ninth Circuit, however, also concluded the

“Sentencing Commission's statements in U.S.S.G. § 1B1.13 may

inform a district court's discretion for § 3582(c)(1)(A) motions

filed by a defendant, but they are not binding.”     Id. (citing

United States v. Gunn, 980 F.3d 1178, 1180 (7th Cir. 2020)).

Pursuant to Aruda this Court concludes the policy statement in

U.S.S.G. § 1B1.13 is merely advisory rather than mandatory in the

context of motions for compassionate release” brought pursuant to

§ 3582(c)(1)(A) by defendants rather than by the BOP.    This

Court, therefore, will only consider the criteria set out in

§ 1B1.13 as advisory when evaluating Defendant’s Motion for

Compassionate Release.

II. The Court’s Authority to Modify Defendant’s Sentence

     As noted, “‘[a] judgment of conviction that includes [a

7 - OPINION AND ORDER
sentence of imprisonment] constitutes a final judgment’ and may

not be modified by a district court except in limited

circumstances.”    Dillon, 560 U.S. at 824–25 (quoting 18 U.S.C.

§ 3582(b)).    See also United States v. Penna, 319 F.3d 509, 511

(9th Cir. 2003)(courts generally may not correct or modify a

prison sentence after it has been imposed unless expressly

permitted by statute or by Federal Rule of Criminal Procedure

35).   As also noted, the FSA provides a limited exception for

courts to modify a final judgment of conviction “upon motion of

. . . the defendant after the defendant has fully exhausted all

administrative [remedies].”   18 U.S.C. § 3582(c)(1)(A).

       The parties agree Defendant exhausted his administrative

remedies because he submitted a request for compassionate release

to the warden of FCI Terminal Island on July 28, 2020, and the

warden has not responded.

       The Court also concludes on this record that it has the

authority to decide Defendant’s Motion pursuant to the FSA.

III. Defendant’s Medical Condition

       Defendant asserts he has serious medical conditions within

the meaning of U.S.S.G. § 1B1.13(1)(A).

       As noted, an extraordinary or compelling reason for

compassionate release exists when a defendant is “suffering from

a serious physical or medical condition . . . that substantially

diminishes the ability of the defendant to provide self-care


8 - OPINION AND ORDER
within the environment of a correctional facility and from which

he or she is not expected to recover.”   Application Note to

U.S.S.G. § 1B1.13(1)(A).

     Defendant notes there have been confirmed cases of COVID-19

at FCI Terminal Island.    Defendant asserts he falls into the

category of inmates who are at a heightened risk of serious

illness from COVID-19 because he is 56 years old; he is obese;

and he has high cholesterol, high blood pressure, neuropathy, and

chronic back pain.

     The government does not dispute there have been confirmed

cases of COVID-19 at FCI Terminal Island or that Defendant is

obese and has high cholesterol, high blood pressure, and chronic

back pain.   The government, however, notes Defendant has been

fully vaccinated against COVID-19.   Specifically, Defendant

received his first shot of the Pfizer-BioNTech COVID-19 vaccine

in December 2020 and his second shot on January 20, 2021.   The

government, therefore, asserts Defendant’s health conditions do

not satisfy the extraordinary and compelling standard for

compassionate release.

     The Ninth Circuit has not addressed whether an individual

who has health conditions like those suffered by Defendant and

who is fully vaccinated against COVID-19 can satisfy the

extraordinary and compelling standard.   Other district courts in

the Ninth Circuit and at least one judge in this District have


9 - OPINION AND ORDER
concluded inmates who have been fully vaccinated and who suffer

from conditions similar to those of Defendant have not satisfied

the extraordinary and compelling standard.   See, e.g., United

States v. Cardoza, No. 3:17-CR-00438-JO, 2021 WL 932017, at *1

(D. Or. Mar. 11, 2021)(concluding the defendant, who was obese

and suffered from asthma, “has not proven ‘extraordinary and

compelling reasons’ justifying his release pursuant to 18 U.S.C.

§ 3582(c)(1)(A)” based on his “vaccination and the low rate of

infection at FCI Terminal Island”); United States v. Pena,

No. CR1900296001PHXDJH, 2021 WL 1688240, at *1 (D. Ariz. Apr. 28,

2021)(“[T]he Government notes that [Defendant] received both

doses of the COVID-19 vaccine.   The Government contends this is

an additional basis to deny her current Motion [for Compassionate

Release].   The Court agrees.”); United States v. Sakuma,

No. CR 12-00055 JMS, 2021 WL 1536571, at *3 (D. Haw. Apr. 19,

2021)(“[T]aking into account Defendant's age [58], risk factors

[diabetes, high blood pressure, and high cholesterol], and that

he has been vaccinated, the court concludes that [Defendant] has

failed to demonstrate that extraordinary and compelling reasons

warrant compassionate release.”); United States v. Martinez,

No. 19-CR-5218-MMA, 2021 WL 927360, at *3 (S.D. Cal. Mar. 10,

2021)(even though the defendant suffered from obesity and high

blood pressure the court denied the defendant’s motion for

compassionate release because the defendant had been fully


10 - OPINION AND ORDER
vaccinated against COVID-19); United States v. Grummer,

No. 08-CR-4402-DMS, 2021 WL 568782, at *2 (S.D. Cal. Feb. 16,

2021)(“Although Defendant suffers from several chronic medical

conditions, his vaccination significantly mitigates the risk that

he will contract COVID-19.”); United States v. Ballenger,

No. CR16-5535 BHS, 2021 WL 308814, at *4 (W.D. Wash. Jan. 29,

2021)(denying the defendant’s motion for compassionate release

because “[a]lthough it is currently unknown how long immunity

produced by vaccination lasts, based on evidence from clinic

trials, the Pfizer-BioNTECH vaccine [that defendant] received was

95% effective at preventing COVID-19 illness.   The defendant has

the burden to establish his entitlement to compassionate release.

He has not met that burden.”).

     In addition, district courts in other circuits have

concluded inmates who are fully vaccinated against COVID do not

satisfy the extraordinary or compelling standard even though they

have medical conditions similar to Defendant.   See, e.g., United

States v. Stiver, No. CR 17-64, 2021 WL 1110593, at *1 (W.D. Pa.

Mar. 23, 2021)(“Given Defendant's vaccination, the Court does not

find ‘extraordinary or compelling reasons’ for release.”); United

States v. Williams, No. 5:01-CR-00012-KDB, 2021 WL 966028, at *3

(W.D.N.C. Mar. 15, 2021)(“Being vaccinated against COVID-19

seriously undermines Defendant's assertion that ‘extraordinary

and compelling reasons’ warrant his release from prison.”);


11 - OPINION AND ORDER
United States v. Singh, No. 4:15-CR-00028-11, 2021 WL 928740, at

*2 (M.D. Pa. Mar. 11, 2021)(“[T]he Court concludes that Singh's

recent vaccination mitigates his risk from COVID-19 to such an

extent that COVID-19, in combination with Singh's underlying

conditions, no longer presents an extraordinary and compelling

reason to grant compassionate release.”); United States v.

Poupart, No. 3:11CR116 (JBA), 2021 WL 917067, at *1 (D. Conn.

Mar. 10, 2021)(“Mr. Poupart's argument that his significant

medical needs warrant his release lacks persuasive force since

the vaccine has empowered Mr. Poupart to reduce these risks.”);

United States v. Johnson, No. 3:02-CR-00068-TBR, 2021 WL 863754,

at *2 (W.D. Ky. Mar. 8, 2021)(“Johnson's vaccination minimizes

any increased risk he faced due to his medical conditions.”);

United States v. Ulmer, No. CR 18-00579-3, 2021 WL 844579, at *2

(E.D. Pa. Mar. 5, 2021)(“Considering Ulmer's minor health

concerns, recent recovery from COVID-19 and vaccination, he does

not come close to establishing extraordinary and compelling

reasons for his release.”); United States v. McQuarrie, No. 16-

20499-1, 2021 WL 843177, at *5 (E.D. Mich. Mar. 5, 2021)

(“[A]bsent some authority to the contrary, this Court will not

deem an underlying susceptibility to COVID-19 ‘extraordinary and

compelling’ where the movant is vaccinated against the disease

and is not housed in a facility with a substantial outbreak.”).

     The Court finds these cases to be persuasive and adopts


12 - OPINION AND ORDER
their reasoning.   Accordingly, on this record the Court concludes

Defendant has not satisfied the extraordinary and compelling

standard because he is fully vaccinated against COVID-19, which

“minimizes any increased risk he face[s] due to his medical

conditions.”

     In summary, the Court concludes Defendant has not

established an extraordinary or compelling reason for

compassionate release exists in this case.   Accordingly, the

Court DENIES Defendant’s Motion For Compassionate Release.

Because the Court has concluded Defendant has not established he

suffers from a sufficiently serious medical condition, the Court

does not address whether Defendant would be a danger to the

community if he was released.



                            CONCLUSION

     For these reasons, the Court DENIES Defendant’s

Motion (#77) For Compassionate Release (Sentence Reduction).

     IT IS SO ORDERED.

     DATED this 27th day of May, 2021.



                                /s/ Anna J. Brown


                          ANNA J. BROWN
                          United States Senior District Judge




13 - OPINION AND ORDER
